FILED
                            NOT FOR PUBLICATION                             OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10162

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00158-JCM

  v.
                                                 MEMORANDUM *
FRANKLIN ESPINO-ZAMORA, a.k.a.
Franklin Ivan Espino-Zamora,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Franklin Espino-Zamora appeals from the district court’s judgment and

challenges his guilty-plea conviction and 15-month sentence for being an illegal

alien in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(5)(A) and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
924(a)(2). Pursuant to Anders v. California, 386 U.S. 738 (1967), Espino-

Zamora’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Espino-Zamora

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Espino-Zamora has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                     12-10162